In a filiation proceeding, Antonio J. appeals from an order of the Family Court, Suffolk County (Snellenburg, J.), entered January 9, 1985, which directed that he pay support of $27.50 per week. The appeal brings up for review an order of filiation of the same court, entered October 11, 1984.
Order affirmed, without costs or disbursements.
The record demonstrates by clear and convincing evidence that appellant is the father of the infant child. Laser, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.